Exhibit 10.2

 

AMENDMENT NO. 9

 

This Amendment No. 9 dated as of April 15, 2004 (“Agreement”) is among Team,
Inc., a Texas corporation (“Borrower”), the financial institutions party to the
Credit Agreement described below (“Banks”), and Bank of America, N.A., successor
by merger to NationsBank, N.A., as agent for the Banks (“Agent”).

 

INTRODUCTION

 

A. The Borrower, the Agent, and the Banks are parties to the Credit Agreement
dated as of August 28, 1998, as amended by Amendment No. 1 and Consent dated as
of April 9, 1999, Amendment No. 2 and Consent dated as of May 1, 2000, the Third
Amendment dated as of July 10, 2000, Amendment No. 4 dated as of November 30,
2000, Amendment No. 5 dated as of April 25, 2001, Amendment No. 6 dated as of
October 31, 2001, Amendment No. 7 dated as of March 13, 2002, and Amendment No.
8 dated as of December 18, 2002 (as so amended, the “Credit Agreement”).

 

B. The Borrower has requested that the Banks, and the Banks have agreed to,
increase the amount of the Loan A Commitment under the Credit Agreement to
$22,500,000.00 in connection with the proposed acquisition (the “Acquisition”)
of all of the outstanding capital stock of Thermal Solutions, Inc., a Colorado
corporation (“Thermal”), pursuant to the Stock Purchase Agreement dated as of
April 1, 2004 (“Purchase Agreement”) among (1) the Borrower, (2) Team Industrial
Services, Inc. a Texas corporation and an indirect wholly-owned subsidiary of
Borrower (“Buyer”), (3) Michael J. Urban, Emmett J. Lescroart, Frank Kargol, Tom
Twedt, Kurt Hand, James A. Fawcett, Christine Mitcheltree, Christopher Bicket,
Michael Pajdzik, and Kieth Hildebrandt who, together with the preceding
individuals, constitute all of the shareholders of Thermal, and (4) Michael J.
Urban, in his capacity as the shareholder representative.

 

THEREFORE, the Borrower, the Agent, and the Banks hereby agree as follows:

 

Section 1. Definitions. Unless otherwise defined in this Agreement, terms used
in this Agreement which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement.

 

Section 2. Amendment to the Credit Agreement.

 

(a) The amount of $12,500,000 set forth under the Bank’s name on the signature
pages of the Credit Agreement as its Loan A Commitment is hereby deleted and
replaced with “$22,500,000”.

 

(b) The definition of “Loan A Commitment Termination Date” in Section 1.1 of the
Credit Agreement is amended and replaced in its entirety by the following:

 

“Loan A Commitment Termination Date” means April 15, 2006.



--------------------------------------------------------------------------------

(c) The definition of “Loan A Maturity Date” in Section 1.1 of the Credit
Agreement is amended and replaced in its entirety by the following:

 

“Loan A Maturity Date” means April 15, 2006.

 

(d) Section 2.6 Fees. Section 2.6(a) of the Credit Agreement is amended and
replaced in its entirety by the following:

 

Section 3. Consent, Waiver, and Notification.

 

(a) Upon the satisfaction of the conditions to the effectiveness of this
Agreement, the Banks hereby consent to the acquisition under the Purchase
Agreement.

 

(b) The Agent hereby waives, for purposes of this Acquisition only, the
reporting requirement of Borrower set forth in Section 5.2(d) of the Credit
Agreement whereby Borrower is required to furnish to Agent an Acquisition
Certificate duly certified by a Responsible Officer of Borrower in connection
with this Acquisition.

 

(c) Pursuant to Section 4.10 of the Credit Agreement, the Borrower hereby
notifies the Banks and the Agent that Thermal will become a Subsidiary of the
Borrower upon consummation of the Purchase Agreement.

 

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Agent and the Banks that:

 

(a) the representations and warranties set forth in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects as of
the date of this Agreement;

 

(b) (i) the execution, delivery and performance of this Agreement are within the
corporate power and authority of the Borrower and have been duly authorized by
appropriate proceedings and (ii) this Agreement constitutes a legal, valid, and
binding obligation of the Borrower, enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; and

 

(c) as of the effectiveness of this Agreement, no Default or Event of Default
has occurred and is continuing.

 

Section 5. Facility Fee. The Borrower shall pay to Agent a facility fee in the
amount of $45,000 in connection with this Agreement and the increase of the Loan
A Commitment.

 

-2-



--------------------------------------------------------------------------------

Section 6. Effectiveness. This Agreement shall become effective as of the date
of this Agreement, and the Credit Agreement shall be amended as provided in this
Agreement, upon the occurrence of the following conditions precedent:

 

(a) the Borrower shall have duly and validly executed and delivered originals of
this Agreement and the Banks and Agent shall have executed and delivered this
Agreement;

 

(b) the Borrower shall have paid the facility fee referred to above in Section 5
and delivered or shall have caused to be delivered to the Agent the documents
and items listed on Exhibit A attached hereto, together with any other documents
reasonably requested by the Agent to document the agreements and intent of the
Credit Documents, each in form and substance satisfactory to the Agent.

 

(c) the representations and warranties in this Agreement shall be true and
correct in all material respects; and

 

(d) the Acquisition shall have been consummated pursuant to the terms of the
Purchase Agreement without any amendments thereto.

 

Section 7. Effect on Credit Documents.

 

(a) Except as amended herein, the Credit Agreement and the Credit Documents
remain in full force and effect as originally executed. Nothing herein shall act
as a waiver of any of the Agent’s or Banks’ rights under the Credit Documents,
as amended, including the waiver of any Default or Event of Default, however
denominated.

 

(b) This Agreement is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement may be a Default
or Event of Default under other Credit Documents.

 

Section 8. Post Closing Requirements. The Borrower shall deliver to Agent, no
later than 5:00 p.m. Houston, Texas time on May 28, 2004, certificates of good
standing for Thermal from California, Arizona, Indiana, Tennessee, Pennsylvania,
and the U.S. Virgin Islands and any other items listed as Post Closing
Requirements on the attached Exhibit A hereto. The failure of Borrower to
deliver to Agent, on or prior to the required date set for above, any of the
required documents under this Section 8 shall constitute an Event of Default
under the Credit Agreement.

 

Section 9. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas.

 

Section 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.

 

Section 11. Arbitration.

 

(a) Any controversy or claim between or among the parties hereto, including
those arising out of or relating to this Agreement or the Credit Documents,
including any claim based on or arising from an alleged tort, shall be
determined by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state law), the rules of practice and
procedure for the arbitration of commercial disputes of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”), and the “special rules” set forth in
paragraph (b) below. In the event of

 

-3-



--------------------------------------------------------------------------------

any inconsistency, the special rules shall control. Judgment upon any
arbitration award may be entered in any court having jurisdiction. Any party to
this Agreement may bring an action, including a summary or expedited proceeding,
to compel arbitration of any controversy or claim to which this Agreement or any
of the Credit Documents applies in any court having jurisdiction over such
action.

 

(b) The arbitration shall be conducted in Houston, Texas, and administered by
JAMS, who shall appoint an arbitrator; if JAMS is unable or legally precluded
from administering the arbitration, then the American Arbitration Association
shall serve. All arbitration hearings shall be commenced within 90 days of the
demand for arbitration; further, the arbitrator shall only be permitted to
extend the commencement of such hearing for up to an additional 60 days and only
after showing cause. The payment of costs and fees associated with the
arbitration shall be allocated between the parties by the arbitrator.

 

(c) Nothing in this Agreement shall be deemed to (i) limit the applicability of
any otherwise applicable statutes of limitation or repose and any waivers
contained in this Agreement or the Credit Documents; or (ii) be a waiver by the
Agent or any Lender of the protection afforded to it by 12 U.S.C. Sec. 91 or any
substantially equivalent state law; or (iii) limit the right of the Agent or any
Lender hereto (A) to exercise self help remedies such as setoff, or (B) to take
action to enforce rights under any security or support for the Indebtedness,
including foreclosing on collateral and making claims under guaranties, to the
extent permitted under the Credit Documents, or (C) to obtain from a court
provisional or ancillary remedies such as injunctive relief, writ of possession,
or the appointment of a receiver. The Agent and any Lender may, to the extent
permitted under the Credit Documents, exercise such self help rights, enforce
rights related to security or support, or obtain such provisional or ancillary
remedies before, during, or after the pendency of any arbitration proceeding
brought pursuant to this Agreement. Neither this exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
controversy or claim occasioning resort to such remedies.

 

PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A LOAN
AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE LOAN AGREEMENT EXCEEDS $50,000 IN
VALUE IS NOT ENFORCEABLE UNLESS THE LOAN AGREEMENT IS IN WRITING AND SIGNED BY
THE PARTY TO BE BOUND OR THAT PARTY’S AUTHORIZED REPRESENTATIVE. THE RIGHTS AND
OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE PRECEDING PARAGRAPH
SHALL BE DETERMINED SOLELY FROM THE WRITTEN LOAN AGREEMENT, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN
AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

-4-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

TEAM, INC.

By:

 

/s/ Ted W. Owen

--------------------------------------------------------------------------------

   

Ted W. Owen

   

Vice President and CFO

BANK OF AMERICA, N.A., successor by merger to NationsBank, N.A., as Agent and
Bank

By:

 

/s/ Gary L. Mingle

--------------------------------------------------------------------------------

   

Gary L. Mingle

   

Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Closing Index